PER CURIAM ORDER.
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 9th day of June, 2005,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily reversed, and the case is remanded to the Court of Special Appeals with instructions to dismiss the appeal. See Brown v. Gress, 378 Md. 667, 838 A.2d 362 (2003) and Smith v. Lead Industries Association, 386 Md. 12, 871 A.2d. 545 (2005). Costs in this Court and in the Court of Special Appeals to be paid by Booker T. Culbertson.